DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the Response to Restriction/Election Requirement filed 27 May 2022 and the Supplemental Response filed 24 June 2022. Claims 2-13 are pending (Claim 1 has been canceled).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II, Claims 2 and 3, in the reply filed on 27 May 2022 is acknowledged.
Claims 1 and 4-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 May 2022.
Claim 2 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 4-6 and 9-11, directed to the process of making or using the allowable product, and Claims 7, 8, 12, and 13, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 1, directed to the invention(s) of a metal-organic framework CuBTTri, do not require all the limitations of an allowable product claim, and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among Inventions II, III, and IV as set forth in the Office action mailed on 01 April 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Acknowledgment is made of applicant’s claim for foreign priority (CN201910800034.1, filed 28 August 2019) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The declaration of prior public disclosure under 37 CFR 1.130(a) filed 24 June 2022 appropriately disqualifies WEN et al. (Journal of Membrane Science, 582, 2019, pg. 289-297) as prior art; the declaration established that the subject matter disclosed had, before such disclosure was made or before such subject matter was effectively filed, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
Applicant has provided evidence in this file showing that the claimed invention and the subject matter disclosed in the prior art reference were owned by, or subject to an obligation of assignment to, the same entity as WANG, Zhiwei; WEN, Yue; ZHANG, Hongwei; WANG, Jie; CHEN, Yingqing; and WU, Zhichao; not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement in effect not later than the effective filing date of the claimed invention.

Allowable Subject Matter
Claims 2-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed inventions are directed to (1) a thin-film composite (TFC) reverse osmosis membrane comprising a substrate support and a thin-film; the thin-film is further an aromatic polyamide film containing a metal organic framework (MOF) “CuBTTri” having the formula H3[(Cu4Cl) 3-(BTTri)8] and the substrate support is an ultrafiltration membrane; (2) a method of preparing the TFC membrane; and (3) a method of using the TFC membrane in water treatment.
While TFC polyamide reverse osmosis membranes and MOFs, especially the claimed CuBTTri MOF (e.g., see McDONALD et al. Chem. Sci. 2011, 2, 2022-2028), are well-known and have long-been established, TFC membranes paired with MOFs (as reviewed by GU et al., APL Mater. 8, 040902, 2020) are of a more recent technology. The prior art considered to have the most relevance to the claimed inventions, WEN et al. (Journal of Membrane Science, 582, 2019, pg. 289-297), is not considered valid prior art under 35 USC 102(a)(1) because the authorship of this disclosure includes the inventor or joint inventor(s) or by another who obtained the subject matter directly or indirectly from the inventor or a joint inventor as indicated by the 3 CFR 1.130(a) declaration filed by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777